DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-7 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al, US Patent 8,227,710 (newly submitted).

Regarding claim 1, Nagase teaches a semiconductor package comprising:
a substrate 11; a routing trace 23a (left) over a first portion of with the substrate, wherein a side of the routing trace between the substrate and a top of the routing trace is linearly sloped (figure 11) and a power trace 23a (right, figure 11)  over a second portion of the substrate, wherein the routing trace and the power trace are coplanar and the wherein a top surface of the power trace is substantially flat (figure 11)

Figure 11 of Nagase fails to teach wherein a side of the power trace between the substrate and a top of the power trace is concave.

However, Figure 12 of Nagase teaches that the via electrode may have another shape as well. In example 12(E), Nagase teaches a power trace 23a wherein a side of the power trace between the substrate and a top of the power trace is concave and has a top surface that is flat.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cross sectional shape of individual via-holes are not limited to one shape but may be made with of a several shapes to meet the design specification necessary.

Regarding claim 2, Nagase teaches the routing trace has a profile consistent with a semi-additive plating (SAP) technique and the power trace has a profile consistent with a subtractive etch (SE) technique (Note: since the reference of Nagase teaches a routing pattern with a linearly sloped side face and a power trace with a concave side surface, Nagase teaches the profile consistent with these despite the reference not mentioned these techniques to form these layers).

According to the MPEP, Section 2113, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. Therefore, these limitations are not given patentable weight. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).

Regarding claim 4, while Nagase teaches power trace is a power trace of a plurality of power traces, Nagase fails to teach the plurality of power traces have a space to thickness ratio of less than 2:1.
However, it has been held that the space to thickness ratio of the power trace will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the space to thickness ratio claimed and the Prior Art shows power trace with a thickness, it would have been obvious to one of ordinary skill in the art to select a suitable size of the power trace in the devices of Nagase.

The specification contains no disclosure of either the critical nature of the claimed the space to thickness ratio of the power trace or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claims 5 and 6, Nagase teaches wherein the power trace is to route power between a component coupled with the power trace and a power supply and the routing trace is to carry data signals to or from a component coupled with the routing trace (Note: MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, since the structure of Nagase contains the same material and structure that has been claimed by Applicant, these limitations are held to be a matter of obviousness. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best. 

Regarding claim 7, Nagase teaches  top of the power trace is flat as measured in a plane parallel to a face of the substrate (figure 11).

Regarding claim 21, Nagase teaches a semiconductor package comprising a routing trace 23a (left) with a linearly sloped side face; and a power trace 23a (right) wherein the power trace is made up of two separate layers of conductive material, wherein the routing trace and the power trace are coplanar and wherein a top surface of the power trace is substantially flat (figure 11).

Figure 11 of Nagase fails to teach a power trace with a concave side face.

However, Figure 12 of Nagase teaches that the via electrode may have another shape as well. In example 12(E), Nagase teaches a power trace 23a wherein a side of the power trace between the substrate and a top of the power trace is concave and has a top surface that is flat.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cross sectional shape of individual via-holes are not limited to one shape but may be made with of a several shapes to meet the design specification necessary.

Regarding claims 22, Nagase teaches the routing trace and the power trace are
coupled with a substrate (figure 11).

Regarding claim 23, Nagase teaches a top of the power trace is parallel to a
face of the substrate to which the routing trace and the power trace are coupled (figure 11).

Regarding claims 24 and 25, Nagase teaches the routing trace has a profile consistent with a semi-additive plating (SAP) technique and the power trace has a profile consistent with a subtractive etch (SE) technique (Note: since the reference of Nagase teaches a routing pattern with a linearly sloped side face and a power trace with a concave side surface, Nagase teaches the profile consistent with these despite the reference not mentioned these techniques to form these layers).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase as applied to claim 1 above, and further in view of Kawai et al, US Patent 5,939,789.

Regarding claim 3, Nagase fails to teach the routing trace and the power trace include copper.

Kawai teaches the routing trace and the power trace include copper (column 7, lines 49-50) because copper is generally used in the art in forming via hole electrodes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawai with that of Nagase because copper is generally used in the art in forming via hole electrodes.

Claim 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al, US Patent Application Publication 2008/0202803 (newly submitted) in view of Santhe, US Patent 6,800,947 (as cited in previous Office Action).

Regarding claim 16, Nagase teaches a computing system comprising a semiconductor package, wherein the semiconductor package includes a substrate 11 (figure 11); a routing trace 23a (left) over a first portion of the substrate and, wherein the routing trace is linear on a side of the routing trace between the substrate and a top of the routing trace and has a profile consistent with a semi-additive plating (SAP) technique (Note: since the reference of Nagase teaches a routing pattern with a linearly sloped side face, the reference then teaches the profile consistent with SAP technique despite the reference not mentioned this technique), and a power trace 23a (right)  over a second portion of the substrate, wherein the routing trace and the power trace are coplanar (figure 11).

Figure 11 of Nagase fails to teach a processor; wherein the routing trace is communicatively coupled with the processor and a power supply, wherein the power trace is communicatively coupled with the power supply, wherein the power trace is concave on a side of the power trace between the substrate and a top of the power trace and has a profile consistent with a subtractive etch (SE) technique. 

However, Figure 12 of Nagase teaches that the via electrode may have another shape as well. In example 12(E), Nagase teaches the power trace 23a is concave on a side of the power trace between the substrate and a top of the power trace and has a profile consistent with a subtractive etch (SE) technique  (Note: since the reference of Nagase teaches a power trace with a concave side surface, the reference then teaches the profile consistent with SAP technique despite the reference not mentioned this technique).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cross sectional shape of individual via-holes are not limited to one shape but may be made with of a several shapes to meet the design specification necessary.

Nagase fails to teach  a processor; wherein the routing trace is communicatively coupled with the processor and a power supply, wherein the power trace is communicatively coupled with the power supply.

Santhe teaches a processor 6 (figure 1); wherein the routing trace is communicatively coupled with the processor and a power supply, wherein the power trace is communicatively coupled with the power supply (column 4, lines 23-24) because it is generally known in the art that packaged substrates are used in processing units to allow said processors to function and power supply lines are used to allow electrical flow in the processors.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Santhe with that of Nagase because it is generally known in the art that packaged substrates are used in processing units to allow said processors to function and power supply lines are used to allow electrical flow in the processors.

Regarding claims 18 and 19, while Nagase teaches the power trace is a power trace of a plurality of power traces, Nagase and Santhe fail to teach the plurality of power traces have a space to thickness ratio of less than 2:1 or the plurality of power traces have a space to thickness ratio of less than or equal to 1.5:1.

However, it has been held that the space to thickness ratio of the power trace will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the space to thickness ratio claimed and the Prior Art shows power trace with a thickness, it would have been obvious to one of ordinary skill in the art to select a suitable size of the power trace in the device of Nagase

The specification contains no disclosure of either the critical nature of the claimed the space to thickness ratio of the power trace or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 20, Nagase and Santhe fail to teach the top of the power trace is flat as measured in a plane parallel to a face of the substrate.

However, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase and Santhe as applied to claim 16 above, and further in view of Kawai et al, US Patent 5,939,789.

Regarding claim 17, Nagase fails to teach the routing trace and the power trace include copper.

Kawai teaches the routing trace and the power trace include copper (column 7, lines 49-50) because copper is generally used in the art in forming via hole electrodes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawai with that of Nagase and Santhe because copper is generally used in the art in forming via hole electrodes.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-7 and 16-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899